Case 2:18-cv-01708-JAD-VCF Document 6 Filed 10/08/18 Page 1 of 3




                                                  ECF No. 6
Case 2:18-cv-01708-JAD-VCF Document 6 Filed 10/08/18 Page 2 of 3




    Based on the parties' stipulation [ECF No. 6] and good cause appearing, IT IS HEREBY
ORDERED that THIS ACTION IS REMANDED back to the Eighth Judicial District Court,
Clark County, Nevada, Case No. A-18-777599-C, Department 20. The Clerk of Court is
directed to CLOSE THIS CASE.




                                                    _________________________________
                                                          _________________________
                                                    U.S. District
                                                         Distrrict JJudge Jennifer
                                                                     udge Jenn     A.. D
                                                                             nifer A   Dorsey
                                                    Dated: N
                                                           November  b 77, 20188
